Citation Nr: 1337887	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  He also had a period of reported service with the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony during a hearing before the undersigned at the RO in December 2011.  A transcript is of record.

This matter was remanded in November 2012 for further development.  

The Board also remanded the issue of entitlement to service connection for a right knee disability.  By way of a July 2013 rating decision, the RO granted service connection for lateral meniscus degenerative, right knee.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim because it needed a competent medical opinion regarding whether the Veteran's elevated blood pressure readings were early indications of the subsequently identified hypertension.

The Veteran underwent a VA examination in July 2013, and the examiner opined that the Veteran's current diagnosis of hypertension was not related to service.  However, the rationale supporting her opinion is inadequate.  She reasoned that since the Veteran did not have a diagnosis of hypertension during service, that his current diagnosis is not related to service.  

The Board is well aware that the in-service blood pressure readings do not amount to a diagnosis of hypertension.  That is why the Board noted (in the body of the remand) that it needed an opinion as to whether the blood pressure readings "were early indications of the subsequently identified hypertension."  





Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should ask the July 2013 examiner to clarify whether it is at least as likely as not (50 percent probability or more) that the Veteran's elevated blood pressure readings during service were early indications of the subsequently identified hypertension.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should note the following in-service blood pressure readings:

The Veteran's blood pressure reading upon entering service in July 1978 was 130/66.  Subsequent readings were:
Sept. 1979 - 118/74 (sitting)
Sept. 1979 - 120/80
Sept. 1979 - 140/68
Sept. 1979 - 112/72
Sept. 1979 - 132/88
June 1980 - 120/78  
Oct. 1981 - 138/84 (sitting)
Oct. 1981 - 148/86 (standing)  
Oct. 1981 - 148/86 (sitting) 
Oct. 1981 - 148/86 (standing)  
Oct. 1981 - 128/82 (sitting) 
Oct. 1981 - 134/80 (standing)  
Oct. 1981 - 142/78 (sitting)
Oct. 1981 - 140/82 (standing)  
Oct. 1981 - 128/82 (sitting)
Oct. 1981 - 124/86 (standing)
Oct. 1981 - 132/76 (sitting)
Oct. 1981 - 118/82 (standing)
Oct. 1981 - 130/80 (sitting)
Oct. 1981 - 132/80 (standing)
Oct. 1981 - 130/60 (sitting)
Oct. 1981 - 130/68 (standing)
Oct. 1981 - 110/66 (sitting)
Oct. 1981 -  112/60 (standing)  
Oct. 1981 - 118/80 (sitting)
Oct. 1981 - 120/80 (standing)  
Air National Guard
Jan. 1986 - 138/88
March 1986 - 138/90 (sitting)  
March 1986 - 136/88 (sitting)  
March 1986 - 138/80 (sitting)  
March 1986 - 136/80 (sitting)  
March 1986 - 138/86 (sitting)  
March 1986 - 132/74 (sitting)  
March 1986 - 128/76 (sitting)  
March 1986 - 136/82 (sitting)  
March 1986 - 122/84 (sitting)  
March 1986 - 140/80 (sitting)  
Nov. 1986 - 144/84
Dec. 1989 - 128/90
  
The examiner should then provide opinions as to whether it is at least as likely as not (50 percent probability or more) that current hypertension had its onset in active service or ACDUTRA; or is related to the findings in active service or ACDUTRA.

In formulating this opinion, the examiner should discuss whether the suspected hypertension in service was in any way related to the currently diagnosed hypertension.

The absence of a diagnosis in service is not legally sufficient reason by itself to support a negative opinion.

2.  The agency of original jurisdiction should review the addendum to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, then return the appeal to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


